Citation Nr: 1242724	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for instability associated with degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, right knee, as of May 25, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, left knee.

4.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As noted in the previous remand, the Board recognizes that instability of the right knee was not an issue included on the January 2008 Statement of the Case.  The separate rating for the right knee instability was initially granted by way of the September 2010 rating decision.  However, the Board includes it as part of the Veteran's appeal, because she appeals her rating of the right knee as a whole.

During the pendency of the appeal, the RO granted a temporary 100 percent rating for a period coinciding with the Veteran's right knee surgery and convalescence from August 17, 2010, to September 30, 2010.  This temporary 100 percent rating is not on appeal to the Board, and nothing in this decision affects the temporary rating.

The issue of entitlement to an initial compensable evaluation for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee disability has been productive of pain with extension to 0 degrees and flexion to no less than 90 degrees including on repetition, without clinical evidence of ankylosis.

2.  Throughout the entire appeal period, the Veteran's left knee disability has been productive of pain with extension to 0 degrees and flexion to no less than 75 degrees including on repetition, without clinical evidence of ankylosis.

3.  Prior to May 25, 2010, the Veteran's right knee did not manifest instability.

4.  As of May 25, 2010, the Veteran's right knee has manifested with no more than slight instability.

5.  Throughout the entire appeal period, the Veteran's left knee has manifested with no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent rating for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent rating for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2012).

3.  Prior to May 25, 2010, the criteria for an initial rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2012).

4.  As of May 25, 2010, the criteria for an initial disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2012).

5.  The criteria for an initial 10 percent disability evaluation, and no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code (DC) 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The claim for increased ratings for the right and left knee disabilities arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, private, military hospital, and VA treatment records have been obtained.  She has been provided with VA examinations in connection with her present claim.  She has declined the opportunity to appear at a hearing.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Finally, this claim was remanded by the Board for additional development in September 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained additional treatment records and provided the Veteran with a new examination of her knees in September 2012.

Analysis

The Veteran contends that she is entitled to higher initial disability evaluations for her right and left knee disabilities.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), DC 5258 (which provides for a 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), 5259 (which provides for a 10 percent rating for symptomatic removal of the semilunar cartilage), and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has evaluated the right knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260, effective July 1, 2005; the right knee instability associated therewith as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5257, effective May 25, 2010; and the left knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260, effective July 1, 2005.  The hyphenated codes are intended to show that the Veteran's disabilities include symptoms of traumatic arthritis (DC 5010) and limitation of flexion of the leg (DC 5260), and, in the case of the right knee, instability (DC 5257).

Service treatment records show that the Veteran injured her right knee in July 1989 while playing softball, and had an extensive history of bilateral knee pain in service.  She had anterior cruciate ligament repairs and meniscectomies bilaterally.

In September 2005, the Veteran was afforded a VA general medical examination, during which her knees were examined.  She described pain and swelling, with trouble ambulating, including her knees giving way.  The examiner noted that the Veteran's right knee flexes to about 100 to 110 degrees, and extends completely to 0 degrees.  The movement was noted as "associated with some pain."  Similarly the left knee was noted to flex to 100 degrees with the last 5 to 10 degrees of extension to be limited secondary to pain.  Generally, the examiner described the movements to be painful.  But, there was no indication in this report at which degree of motion the pain began.

Consistent with the Veteran's report of instability, an April 2009 private medical record shows that an MRI revealed changes consistent with synovial inflammation, "pronounced chondromalacia" and changes consistent with a partial lateral meniscectomy.  Following the third impression, the physician opined, "I think that there is an incomplete tear of the lateral meniscal remnant at the junction on the posterior horn and body, extending to the inferior surface."

In May 2010, another VA examiner noted crepitus, edema, tenderness, pain at rest, instability, weakness, and guarding of movement of the right knee, with flexion 0 to 90 degrees, and extension to 0 degrees.  The left knee was manifested by crepitus, tenderness, pain at rest, weakness, and guarding of movement, with flexion 0 to 75 degrees and extension to 0 degrees.  The examiner confirmed that there is objective evidence of pain with active movement of both the right and left knee, but did not indicate at which point the pain began.

In the May 2011 examination, the VA examiner measured right flexion as 0 to 110 degrees and 0 to 100 degrees of flexion on the left, with normal extension bilaterally.  The examiner confirmed that there is pain on active movement of both the right and left knee, but failed to describe the degree of motion at which the pain began.

The Veteran was recently afforded a VA examination in September 2012.  She reported symptoms of daily pain.  She denied the presence of flare-ups that impact the functioning of her knees.  On physical examination of the right knee, the Veteran had flexion to 110 degrees, and no limitation of extension.  After three repetitions, the Veteran had right knee flexion to 105 degrees, and no limitation of extension.  On physical examination of the left knee, the Veteran had flexion to 120 degrees, and no limitation of extension.  After three repetitions, the Veteran had left knee flexion to 110 degrees, and no limitation of extension.  The Veteran reported that her limited motion was due to incoordination and pain; she stated that her motion was painful throughout, beginning at 0 degrees of flexion bilaterally.  The examiner found that the Veteran works at a desk job at which her knees are not affected.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that initial disability evaluations in excess of 10 percent for the Veteran's bilateral degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy are not warranted for the entirety of the appeal period.  In this regard, the Board finds that the bilateral knee degenerative arthritis is manifested by noncompensable limitation of motion.  The knee is a single major joint; hence a higher rating under DCs 5010, 5003 is not warranted.  See 38 C.F.R. § 4.45(f); 4.71, DC 5003 (2012).  Also, the knee disabilities have not met the criteria for a higher rating under DC 5260 or 5261, for limited flexion and/or extension, at any time during the appeal.  A 20 percent rating requires flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, right knee flexion has not been shown to have been less than 90 degrees at any time over the appeal period, left knee flexion has not been shown to have been less than 75 degrees at any time over the appeal period, and extension has been full to 0 degrees bilaterally.

The Board has also considered the Veteran's reports of pain throughout her range of motion, but finds that her overall level of functional impairment-including her ability to attain noncompensable flexion and normal extension bilaterally, and the VA examiner's assessment that her knees are not affected by her desk job-results in no higher rating being warranted.  In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform occupational tasks and her overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for either knee based on limitation of motion.

Thus, a higher rating is not warranted.  The Veteran's symptomatology and limitation of motion supports the assigned 10 percent rating for each knee, but not the assignment of a higher rating as she does not have greater limitation of motion.  Moreover, a separate rating pursuant to DC 5261 pertaining to limitation of extension is not warranted as the Veteran has full range of extension bilaterally.

The RO also awarded a separate 10 percent evaluation for right knee instability under 38 C.F.R. § 4.71a, DC 5257, effective May 25, 2010-the date of an examination on which right knee instability was first found.  The Board finds that an initial disability evaluation for right knee instability prior to May 25, 2010 is not warranted because the Veteran has not reported that she had right knee instability prior to that date; moreover, at her September 2005 VA examination, the Veteran expressly stated that her right knee does not give out.

The Board further finds that an initial disability evaluation in excess of 10 percent for right knee instability is not warranted as of May 25, 2010.  In this regard, it is noted that VA examiners have described left knee instability as no more than mild in nature.  During the May 2010 VA examination, the VA examiner indicated that only "mild instability" was present.  The May 2011 VA examiner found no right knee instability.  Likewise, at the September 2012 VA examination, the examiner found that testing for medial-lateral instability revealed a normal right knee.  These findings equate to no more than slight instability of the left knee under DC 5257.  Thus, the evidence is not indicative of moderate or severe instability in the knee.  Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.

The Board finds that an additional 10 percent rating for left knee instability under 38 C.F.R. § 4.71a, DC 5257 is warranted throughout the appellate period, because the Veteran reported at her September 2005 VA examination that her left knee gives out at times without warning, which has led to her falling.  Additionally, in July 2010, a private physician noted in his assessment that the Veteran's primary complaint was instability within her left knee.  Finally, the Veteran reported left knee instability in an October 2010 letter to VA.  The Veteran is competent to report instability in her left knee.  

The Board finds that an initial disability evaluation in excess of 10 percent for left knee instability is not warranted at any time during the appellate period.  In this regard, the Board notes that VA examiners have consistently found that no left knee instability was present during their examinations.  Specifically, the September 2005, May 2010, and May 2011 VA examiners all found no left knee instability.  Likewise, at the September 2012 VA examination, the examiner found that testing for medial-lateral instability revealed a normal left knee.  These findings equate, at most, to no more than slight instability of the left knee under DC 5257.  Thus, the evidence is not indicative of moderate or severe instability in the knee.  Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.

The Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 and 5259.  Here, DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  However, the record contains evidence of the removal of semilunar cartilage bilaterally, which is symptomatic.  Specifically, the September 2012 VA examiner found that the Veteran has residual pain and limited range of motion bilaterally due to her meniscectomies.  The Board finds that while the Veteran is status post a partial meniscectomy of her knees, she is not entitled to a separate 10 percent rating under this diagnostic code.  A separate rating under this diagnostic code is not warranted because there is no other symptomatology associated with the removal of semilunar cartilage that has not been accounted for by the 10 percent ratings under DCs 5010 and 5260, and 5257.  To also grant a separate 10 percent rating under DC 5259 in this case would thus amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.  As DC 5259 does not provide for a rating higher than 10 percent on a schedular basis, and as there is no evidence of additional symptoms warranting an extraschedular rating for her symptoms of the removal of semilunar cartilage, DC 5259 also would not serve as a basis for ratings higher than the current 10 percent ratings currently in effect.

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's bilateral knee disabilities.  Specifically, there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum noted in any of the VA treatment records or VA examinations.  Therefore, none of those diagnostic codes are factually applicable in this case.  See DCs 5256, 5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

With respect to scars, the Board finds that the scars noted on the Veteran's September 2012 VA examination do not warrant a compensable rating.  The Veteran has no superficial non-linear scars on her right lower extremity, and the superficial non-linear scars on her left lower extremity cover 13 square centimeters-far less than the 929 square centimeters that would warrant a compensable rating.  38 C.F.R. § 4.118, DC 7802.  Moreover, none of the scarring found by the examiner warrants a compensable rating under any other diagnostic code.  Finally, the September 2012 VA examiner opined that none of the Veteran's scars result in any limitation of function.  Therefore, the Board finds that there is no basis for an additional disability rating based on the scarring related to the Veteran's bilateral knee disabilities.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral knee disabilities, which include pain, limited motion, weakness, and instability.  The rating criteria are therefore adequate to evaluate the bilateral knee disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is gainfully employed and thus, TDIU is not raised by the record.


ORDER

An initial evaluation in excess of 10 percent for right knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy is denied.

An initial evaluation in excess of 10 percent for left knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy is denied.

An initial compensable evaluation for right knee instability prior to May 25, 2010 is denied.

An initial evaluation in excess of 10 percent for right knee instability as of May 25, 2010 is denied.

A 10 percent disability rating for left knee instability is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran seeks a compensable evaluation for her allergic rhinitis.

After a careful review of the record, the Board finds that the lay and medical evidence of record, including the VA examination report, does not include sufficient information with which to evaluate the Veteran's claim.  Specifically, allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent rating applies where there are no polyps, but where there is greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating applies where there are polyps.

In June 2010, a VA examiner found that the Veteran had no signs of nasal obstruction, and no nasal polyps were present.  She diagnosed the Veteran with chronic allergic rhinitis, and noted that the Veteran reported missing a total of two weeks of work because of that disorder.

Since that examination, the Veteran has received additional VA and private treatment for her allergic rhinitis.  In May 2011, the Veteran's private treating physician diagnosed the Veteran with allergic rhinitis and found that she is "on aggressive appropriate medical therapy."  Because this finding suggests the possibility of worsening symptoms since the June 2010 VA examination, the Board finds that a new VA examination of the Veteran's allergic rhinitis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dated since June 2010, are associated with the claims folder, to specifically include treatment records from the VA healthcare facility at Maxwell Air Force Base.

2.  After associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination of her allergic rhinitis.  The claims file should be made available and reviewed by the examiner.  The VA examiner should conduct all necessary testing in order to determine whether the Veteran's allergic rhinitis is characterized by (1) polyps; or (2) greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.

All findings and conclusions should be set forth in a legible report.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


